DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tel et al. (WO 91/19614) in view of Hartert et al. (US 2009/0291280).
Regarding claim 1, Tel teaches a nonwoven fiber web material (fig. 1) having a pattern (20) comprising at least two groups of areas (3 and 5) having different machine readable optical properties not discernable to the naked eye, the areas arranged to encode optically readable information (page 5, line 31 to page 6, line 30 and page 9, lines 15-27).  Tel silent to the at least two groups of areas differ in terms of a mass, a degree of compression, or a density as claimed.  
However, Tel further suggests that there is possibility of having different thickness (which means different mass, degree of compression or density) (page 9, lines 15-20).  Moreover, Hartert teaches pattern can be formed on the fabric having different areas with different densities ([0007]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 9, the claim is a corresponding method claim and recites similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1.
Regarding claim 2, Tel as modified by Hartert teaches all subject matter claimed as applied above.  Tel further teaches the nonwoven fiber web material further comprising having three groups of areas (many different polygons) having different machine readable optical properties, the areas arranged to encode optical readable information (page 9, lines 21-27).
Regarding claim 8, Tel as modified by Hartert teaches all subject matter claimed as applied above.  Tel further teaches the nonwoven fiber web material further comprising encoding machine readable optical information based on graphic symbols having a plurality of rotational orientation (fig. 1 and page 9, lines 21-27).
Regarding claim 13, Tel as modified by Hartert teaches all subject matter claimed as applied above.  Tel further teaches means for reading the non-woven fabric for information not discernible to the naked eye and transmitting the information to a computing device (fig. 2).
Regarding claim 14, Tel as modified by Hartert teaches all subject matter claimed as applied above.  Tel further teaches means in the computing device for triggering an event (determining the authentication of the document) selected in dependence of the information read from the nonwoven fabric (page 10, lines 10-25).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tel as modified by Hartert as applied to claim 1 above, and further in view of Lewis (US 2012/0205449, art of record).
Regarding claims 5 and 6, Tel as modified by Hartert teaches all subject matter claimed as applied above except for the nonwoven fiber web material comprises synthetic fiber or natural manmade fiber. 
However, Lewis further teaches wherein the nonwoven fiber web material comprises synthetic fiber or natural manmade fiber (Lewis: [0013] and [0026]).
In view of Lewis’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tel and Hartert by incorporating the teaching as taught by Lewis in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of utilizing an alternative and well-known material for the nonwoven fiber web material. 
Claims 4, 21, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tel as modified by Hartert as applied to claims 1 and 9 above, and further in view of Ashraf et al. (US 2017/0191198, art of record).
Regarding claims 4, 21, 23 and 27, Tel as modified by Hartert teaches all subject matter claimed as applied above except for the groups of areas differ in terms of differences caused by carding, hydroentangling, thermoembossing, dewatering or drying parameters or the at least two groups of areas having different machine readable optical properties are provided by embossing the pattern into the nonwoven with an embossing sleeve or wherein the pattern is provided on the nonwoven web by 
However, Ashraf teaches a nonwoven fiber web material (10) having a pattern comprising at least two groups of areas (110, 120, 130) differ in terms of differences caused by carding, hydroentangling, thermoembossing, dewatering or drying parameters or drying parameters or the at least two groups of areas having different machine readable optical properties are provided by embossing the pattern into the nonwoven with an embossing sleeve ([0075], [0076] and [0202]) or wherein the pattern is provided on the nonwoven web by embossing the nonwoven web with two or more modular embossing rolls with different patterns ([0112]).
In view of Ashraf’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tel and Hartert by incorporating the teaching as taught by Ashraf since it is well-known method for fabricating the marked threads of the marker or pattern.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tel as modified by Hartert as applied to claim 14 above, and further in view of Goyal et al. (US 9,022,280, art of record).
Regarding claims 14-17, Tel as modified by Hartert teaches all subject matter claimed as applied above except for the event is a visual effect or an audible effect and further limitations as claimed. 
However, Goyal teaches reader configures to trigger an event as claimed (col. 6, lines 1-16).
.
Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tel as modified by Hartert as applied to claims 1 and 9 above, and further in view of Prusik et al. (US 2016/0292486, art of record).
Regarding claims 7 and 24, Tel as modified by Hartert teaches all subject matter claims as applied above except for encoded machine readable optical information having a first, static component which does not exhibit variation and a second, dynamic component exhibiting variation over a length of the nonwoven material. 
However, Tel further suggest that the encoded machine readable optical information can be different polygons (page 9, lines 21-25). Moreover, Prusik teaches optical pattern (barcode) comprises a first, static component which does not exhibit variation (134) and a second, dynamic component exhibiting variation (136) ([0085]).
In view of Prusik’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify combination of Tel and Hartert for the encoded machine readable optical information having a first, static component which does not exhibit variation and a second, dynamic component exhibiting variation over a length of the nonwoven material as taught by Prusik so as to allow both set of data (static and dynamic) to be printed on the same pattern without losing the static data upon the set of dynamic data changing from the first state to the second state (see Prusik: [0085]). 
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tel as modified by Hartert and Prusik as applied to claim 24 above, and further in view of Ashraf.
Regarding claims 25 and 26, Tel as modified by Hartert and Prusik teaches all subject matter claimed as applied above except for the static component and the dynamic component are formed in the nonwoven via hydroembossing or laser or ultrasound as claimed.
However, Ashraf teaches pattern is formed in the nonwoven via hydroembossing or laser or ultrasound as claimed ([0076], [0118] and [0202]).
In view of Ashraf’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Tel, Hartert and Prusik by incorporating the teaching as taught by Ashraf in order to arrive at the claimed invention since it is just a matter of utilizing an alternative and well-known method for forming and generating the static and dynamic components of the pattern.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-9, 13-17, 21 and 23-26 under 35 U.S.C 102& 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tel, Hartert, Lewis, Ashraf, Goyal and Prusik.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.